Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 1 of 24 PageID 206




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

MONIQUE PERNA and LISA CROUCH
individually and on behalf of all others
similarly situated,
                                                          CASE NO.: 3:20-cv-00846-MMH-MCR
          Plaintiff,

v.

AMERICAN CAMPUS COMMUNITIES, INC.,

          Defendant.
                                          /
                       DEFENDANT AMERICAN CAMPUS COMMUNITIES, INC.'S
                       MOTION TO DISMISS PLAINTIFFS' AMENDED COMPLAINT

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant American Campus

Communities, Inc. (“ACC”) moves to dismiss Plaintiffs’ 1 Amended Complaint (Doc 18) in its

entirety for failure to state a claim upon which relief can be granted. In support of its motion to

dismiss, ACC states as follows:

     I.   INTRODUCTION

          In this putative class action, Plaintiffs seek to recoup rent monies already paid to ACC and

obtain some kind of relief for “Defendant’s communications to Plaintiffs regarding its refusal to

refund the unearned portion of the debt.” Plaintiffs allege that they do not owe said rent monies

because they—or residents for whom they acted as guarantors—elected to move out of their ACC

apartments in the middle of the spring semester. Plaintiffs claim that this decision to move out

was made in response to the closure of Florida campuses and transition to online classes due to


1
  For purposes of this motion, Monique Perna and Lisa Crouch, individually and on behalf of all others similarly
situated, are referred to as “Plaintiffs.” Jake Perna and Autumn Crouch have been added as Plaintiffs in the case
style of Plaintiffs’ Amended Complaint. (Doc. 18.) However, in paragraphs 7 and 8 of Plaintiffs’ Amended
Complaint (Doc. 18), titled “Parties”, Jack Perna and Autumn Crouch are not listed as parties to this lawsuit.

                                                         1
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 2 of 24 PageID 207




COVID-19 considerations—not anything ACC did. As a result, the Complaint fails to state a claim

against ACC upon which relief can be granted.

        Specifically, the Amended Complaint should be dismissed because: (1) Plaintiffs’

apartment complexes with ACC remain open and accessible and in fact, were designated as an

essential service throughout the pandemic; (2) Plaintiffs have operative lease and guaranty

agreements that remain in-force and bar this action as per state of Florida tenant/landlord law no

different than any other multi-family lease agreement; and (3) school closures have no bearing on

the validity of those agreements and obligations of the parties under same, no different than an

employer’s actions would have on the tenant of any existing multi-family apartment lease.

        First, Plaintiffs admit that their apartment complexes with ACC remain open. (Amended

Complaint at ¶ 33.) COVID-19 did not and has not affected tenants’ access to and use of their

residences leased with ACC. Plaintiffs allege Tenant Perna and Tenant Crouch were “forced to

evacuate the dormitory in March.” (Amended Complaint at ¶¶ 23, 21 2) The “forcing out” of

students only applied to on-campus dormitories. Plaintiffs apartment complexes are off campus

apartments, and as a matter of law, remained open during the subject time period. If tenants—

including the Tenant Plaintiffs 3—no longer occupy their leased premises, it is because they have

chosen to leave because they prefer to live elsewhere. All tenants’ leases remain in full force and

effect with each party obligated to meet their legal obligations under the lease. Similarly, while



2
  Paragraphs in Plaintiffs’ Amended Complaint are numbered incorrectly, starting after paragraph 24. The paragraph
after paragraph 24 is numbered paragraph 18, and as such, all subsequent paragraphs are incorrectly numbered. We
will refer to the Amended Complaint’s paragraphs using the same numbers used by Plaintiffs, although we do
recognize this is confusing as there are two paragraphs 18-24. For example, this footnote referenced paragraph 21,
which is the second paragraph 21 in the Amended Complaint.
3
  Named plaintiffs Perna and Crouch are guarantors and co-signers on lease agreements with ACC, but did not reside
in the premises at issue. (See Complaint at ¶¶ 5-7) Accordingly—where the distinction is necessary and without
waiving any arguments as to class certification—this motion will refer to Perna, Crouch and all guarantors included
in the purported class as “Guarantor Plaintiffs,” whereas individuals who resided in the premises at issue and would
be included in the purported class will be referred to as “Tenant Plaintiffs.”


                                                         2
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 3 of 24 PageID 208




many Florida tenants in multi-family housing had negative career and financial impacts from the

COVID-19 pandemic, the third-party actions of their employers did not alter the obligations of the

landlord or tenant under their lease agreements.

         Second, Plaintiffs signed lease and guaranty agreements remain in-force. ACC did not ask

Tenant Plaintiffs to leave. On the contrary, ACC still has all of its binding obligations to its tenants

to stay open, provide housing, and incur costs for on-site and other apartment personnel and service

providers. ACC continues to incur all expenses associated with operating its residential properties

including, among other things, payment of Florida employees and property taxes to the State of

Florida, which have not been abated.

         After all, ACC and its personnel provide essential services under Florida law. 4 Under

Governor Ron DeSantis’s orders, ACC and other landlords across the state cannot evict tenants

for nonpayment. However, tenants remain responsible for rent and any other obligations under

the lease. While the Governor’s Executive Order No. 20-94 tolls foreclosures and evictions, it

specifically states that “[n]othing in this Executive Order shall be construed as relieving an

individual from their obligation to make mortgage payments or rent payments.” 5 Plaintiffs are

no exception.

         Third, the third-party closures of Florida campuses in no way impact the private party

contracts between tenant and landlord and do not entitle Plaintiffs to recoupment of rent. The

apartment complexes at issue in this suit are not owned, operated or governed in any way by the

universities that moved in-person classes on line. Contrary to Plaintiffs’ attempts to describe the



4
  (See April 3, 2020 Executive Order Number 20-91, § 2(A) (citing U.S. Department of Homeland Security in its
Guidance on the Essential Critical Infrastructure Workforce, v.2.0 (March 28, 2020, “Residential/Shelter Facilities
and Services”).)
5
  (April 2, 2020 Executive Order Number 20-94, § 3 (emphasis added) (extended by Executive Order Nos. 20-121
and 20-137).)


                                                          3
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 4 of 24 PageID 209




apartments at issue in this suit as “dormitories” (Amended Complaint at ¶¶ 16-17) these are

privately owned, off campus multi-family dwelling units; permitted, developed, and constructed

under local/municipal zoning laws and approval processes governing multi-family apartments –

they are not on-campus dormitories. Just as private real estate companies develop multi-family

apartments near major Florida employers allowing tenants to be located convenient to the work

place, ACC’s apartments are developed near colleges and universities to be conveniently located

to such. While Plaintiffs attempt to blur the line between on-campus and off-campus housing, the

distinction is critical for purposes of this suit. Universities have the right to tell students to move

out of university-owned dormitories and return to their “permanent residences” pursuant to the

closure of campus. ACC does not because, among other things, it is governed by the State of

Florida landlord-tenant laws and the provisions of the lease agreements between the parties.

Therefore, Plaintiffs’ references to directives from universities (e.g., Amended Complaint at ¶¶2,

5, and 31) are irrelevant.

        As such, a university closing has no bearing on tenants’, Guarantor Plaintiffs’ or ACC’s

obligations under the lease or guaranty agreements. Indeed, the leases specifically state “ACC

“make[s] no representations or warranties that all residents of the Apartment Community will be

students.” The purpose of the underlying leases was to provide housing—not to provide housing

“while on-campus schooling is in session,” as Plaintiffs claim. (Complaint ¶42.) Therefore, the

purpose of the lease agreements was not frustrated, as many of ACC’s tenants still need a place to

live [or choose to live there] regardless of whether they are still attending classes in person, classes

online, or otherwise living in the area. The properties at issue, and the leases between landlord

and tenant remain in full force and effect during the summer months as well as during school




                                                   4
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 5 of 24 PageID 210




breaks, and tenants remain obligated to pay rent during those periods or other school closures. 6

          To that end, Plaintiffs’ suit—if somehow successful—would create untenable results

across the country. The validity of off-campus, non-university-owned residential leases in college

towns is not driven by whether the campuses are currently open for in-person classes. From a

common-sense perspective, if Plaintiffs’ contention—that they are entitled to void leases because

their academic institution of choice is currently closed—was viable, the same argument would

allow students living in campus-adjacent rental properties in normal circumstances to void twelve

month leases if they: (1) failed out of said college; (2) decided to transfer during the school year;

(3) decided to study abroad during the school year; or (4) even simply decided to move home for

the summer rather than take summer school courses. To take the analogy one step further, what

Plaintiffs are asking the Court to do is no different from requiring a traditional multifamily landlord

to cancel a lease because an employee who chose to live close their employer was laid off,

transferred, or the company closes, or simply desired to live somewhere else due the actions of an

unrelated third party. It is not hyperbole to recognize that making a landlord’s ability to collect

rent for non-university owned living accommodations somehow contingent on the status of a

nearby university would have long-lasting, negative ramifications on landlord-tenant law in

Florida and the U.S. moving forward, in the same way that modifying tenant rights based upon

actions of any particular tenant’s employer would have significant ramifications for every multi-

family lease in America.

    II.   BACKGROUND

          Upon information and belief, named plaintiffs Monique Perna and Lisa Crouch are

guarantors on residential leases at ACC-owned apartment complexes Plaza on University (“Plaza”)


6
  Likewise, ACC is unaware of any judicial decisions holding that commercial tenants with non-essential businesses
are entitled to rent refunds because they were not permitted to open under COVID-19 stay-at-home orders.


                                                        5
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 6 of 24 PageID 211




and The Village at Science Drive (“The Village”), respectively. (Amended Complaint at ¶¶ 1, 7-

8; named plaintiffs’ lease and guaranty agreements are attached as Exhibits A and B.) Both

complexes are located in Orlando near the University of Central Florida’s (“UCF”) campus. The

residences are not on campus, nor are they owned by UCF—they are simply convenient choices

for students attending school there.

        Due to the COVID-19 pandemic, upon information and belief, most or all Florida

universities—including UCF—closed their campuses, cancelled in-person classes and transitioned

to online learning in mid-March 2020. (See, e.g., Amended Complaint at ¶ 2.) UCF and others

continued with remote instruction through the summer semester, and re-opened campus at the end

of August. (See, e.g., https://www.ucf.edu/coronavirus/document/return-to-campus-plan/.) On

April 1, 2020, Governor DeSantis entered Executive Order No. 20-91 wherein he expressly stated

that “persistent interstate travel continues to pose a risk to the entire state of Florida.” 7 The

Governor therefore ordered all persons in Florida to “limit their movements and personal

interactions outside of their home to only those necessary to obtain or provide essential services

or conduct essential activities.” 8 In sum, the Governor’s order asked tenants at ACC residences

across the State to avoid interstate travel and limit movements outside their residences.

        The following day, on April 2, 2020, Governor DeSantis entered Executive Order No. 20-

94 to suspend and toll any eviction actions as related to nonpayment of rent by residential tenants

due to COVID-19. 9 However, the order also specifically states that “[n]othing in this Executive

Order shall be construed as relieving an individual from their obligation to make mortgage

payments or rent payments.” 10 The Governor has extended his order four times since then, most


7
  April 1, 2020 Executive Order Number 20-91.
8
  Id. at § 1(B).
9
  April 2, 2020 Executive Order Number 20-94, § 2.
10
   Id. at § 3.


                                                     6
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 7 of 24 PageID 212




recently on August 31, 2020. 11

           Therefore, while tenants are not relieved from eventual rent payments, ACC and other

Florida landlords are also not currently permitted to evict residential tenants for nonpayment of

rent. ACC has clearly gone above and beyond the requirements of the Executive Order suspending

evictions in that it created a COVID-19 resident hardship program to provide assistance in the

form of rent deferments and abatements to residents experiencing financial hardships related to

COVID-19. 12 (Amended Complaint Ex. B.) ACC has not financially benefited from the pandemic

as claimed by Plaintiffs, but rather has suffered significant revenue losses.

           ACC has continued to perform under its lease obligations, keeping its off-campus

apartment residences open and accessible. As Plaintiffs recognize, Plaza and The Village informed

residents that they would remain open irrespective of any school closures in the area. (See

Amended Complaint at ¶ 33) The complexes remain open and accessible to ACC’s tenants, as is

ACC’s obligation (contractual and by Florida landlord-tenant law) to its tenants and guarantors.

ACC has complied with CDC and governmental guidelines at their properties, such as closing

common areas, fitness centers and pools. ACC tenants are able to socially distance from all

persons outside of their roommates, just as they would at any other residence (including their

permanent residences where they would be also be subjected to close contact with

others).However, the named plaintiffs allege that the tenants for whom they executed guaranties

have elected to move out and are “no longer living on site.” (Id. at ¶¶ 31-32.)

           On or about April 17, 2020, Plaintiffs filed their original Complaint (United States District

Court, Middle District of Florida, Jacksonville Division, Monique Perna and Lisa Crouch,

individually and on behalf of all others similarly situated, Plaintiffs, v. American Campus


11
     August 31, 2020 Executive Order Number 20-211.
12
     Named plaintiff Crouch received such a refund pursuant to ACC’s resident hardship program.


                                                         7
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 8 of 24 PageID 213




Communities, Inc., Case No. 3:20-cv-00391-MMH-MCR, Doc. 1) in this Court against Defendant.

The original Complaint was dismissed sua sponte by the Court on April 20, 2020. (Doc. 5 13)

Subsequently, on or about May 11, 2020, Plaintiffs filed an Amended Complaint (Doc. 9 14) in the

initial action against Defendant. In response, on or about July 2, 2020, Defendant filed its Motion

to Dismiss Plaintiffs’ Amended Complaint. (Doc. 13 15) On July 8, 2020, counsel for Plaintiffs

contacted the undersigned and asked if Defendant objected to Plaintiffs filing a Second Amended

Complaint. The undersigned counsel agreed to speak with Defendant regarding same.

            However, before the undersigned counsel could respond to Plaintiffs’ counsel and before

this Court ruled on Defendant’s Motion to Dismiss, Plaintiffs’ filed a Notice of Voluntary

Dismissal without Prejudice on July 10, 2020 (Doc. 15 16). On or about July 13, 2020, this Court

entered an Order of Dismissal of the initial action and directed the Clerk of Court to terminate all

pending motions and close the file (Doc. 16 17). On or about July 29, 2020, Plaintiffs filed a second

action against Defendant in this Court: Case No. 3:20-cv-00846 (hereinafter referred to as the

instant action). Plaintiffs new Complaint (Doc. 1), is based on the same facts, includes the same

claims (with the addition of Count I-Rescission), and is brought against the same Defendant as the

previous action. On or about September 15, 2020, Plaintiffs filed an Amended Complaint, the

subject of this Motion to Dismiss (Doc. 18). Plaintiffs’ Amended Complaint is also based on the

same facts as the previous action, includes the same claims (with the addition of Count I-Rescission

and Count II-Breach of Contract) and is brought against the same Defendant as the previous action.

Plaintiffs’ Amended Complaint is asserting claims against ACC for rescission, breach of contract,

breach of the implied covenant of good faith and fair dealing, unjust enrichment, conversion,


13
   Doc. 5, Case #: 3:20-cv-00391-MMH-MCR
14
   Doc. 9, Case #: 3:20-cv-00391-MMH-MCR
15
   Doc. 13, Case #: 3:20-cv-00391-MMH-MCR
16
     Doc. 15, Case #: 3:20-cv-00391-MMH-MCR
17
     Doc. 16, Case #: 3:20-cv-00391-MMH-MCR



                                                   8
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 9 of 24 PageID 214




money had and received, and violations of the Florida Consumer Collection Practices Act

(“FCCPA”). (Amended Complaint at ¶¶ 53-93.) Named plaintiffs have brought these claims

individually and on behalf of a putative class of people who “paid room, board, and fees for and

on behalf of students residing in Defendant’s Florida “premiere student housing” complexes

(including Plaza on University, The Village at Science Drive, The Province Tampa, Avalon

Heights, Stadium Centre, 601 Copeland, University Village Tallahassee, U Club on Woodword,

University Club Apartments, Royal Village and 2nd Avenue Centre) for the Spring 2020 semester

who moved out prior to the completion of the semester because of school closures relating to

COVID.”        Of note, the subject Amended Complaint represents Plaintiffs’ fourth (4th) attempt at

filing a complaint against Defendant with this Court and once again, Plaintiffs’ Amended

Complaint fails to state a cause of action upon which relief can be granted. Plaintiffs should not

be afforded a fifth chance.

          ARGUMENT

          A.     Standard for Dismissal Under Rule 12(b)(6).

          Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss a claim

for failure to state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6); Boyle v.

City of Pell City, 866 F.3d 1280, 1286 (11th Cir. 2017). In determining whether to dismiss under

Rule 12(b)(6), a court accepts the factual allegations in the complaint as true and construes them

in a light most favorable to the non-moving party. Jones v. Coors Brewing Co., 378 F. Supp. 3d

1132, 1134 (M.D. Fla. 2019) (citing United Techs. Corp. v. Mazer, 556 F.3d 1260, 1269 (11th Cir.

2009)).

          Nonetheless, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions,” and “[t]hreadbare recitals of the elements of a




                                                    9
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 10 of 24 PageID 215




 cause of action, supported by mere conclusory statements, do not suffice.” Jones, 378 F. Supp. 3d

 at 1134 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); Torres v. Select Portfolio Serv.,

 Inc., No. 8:16-CV-1330-T-30MAP, 2016 WL 3976412, at *1 (M.D. Fla. July 25, 2016) (“Indeed,

 conclusory allegations, unwarranted factual deductions or legal conclusions masquerading as facts

 will not prevent dismissal.”). To survive dismissal, the factual allegations must be “plausible” and

 “must be enough to raise a right to relief above the speculative level.” Miller v. Bank of New York

 Mellon, 228 F. Supp. 3d 1287, 1290 (M.D. Fla. 2017) (quoting Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 555 (2007)). This requires more than an “unadorned, the-defendant-unlawfully-

 harmed-me accusation.” Miller, 228 F. Supp. 3d at 1290. Courts “need not accept inferences

 drawn by plaintiffs if such inferences are unsupported by the facts set out in the complaint.” Dyer

 v. Wal-Mart Stores, Inc., No. 8:08-CV-747-T-17TGW, 2009 WL 10659040, at *1 (M.D. Fla. Sept.

 28, 2009).

         B.     Dismissal Is Appropriate Under Rule 12(b)(6) Because Plaintiffs Have Failed
                to State a Claim Upon Which Relief Can Be Granted.

         Plaintiffs’ Amended Complaint fails to state a claim for relief and should be dismissed

 pursuant to Rule 12(b)(6). All of Plaintiffs’ causes of action alleged fail because Plaintiffs have

 not been damaged by ACC. Nothing prevented the Tenant Plaintiffs from continuing to live in

 their apartments under the terms of their leases throughout the subject Spring semester of 2020.

         The leases underlying the guaranty agreements remain operative and Plaintiffs remain

 bound by said leases (and guaranties). In agreeing to the lease, the Tenant Plaintiffs and Guarantor

 Plaintiffs:

         ACKNOWLEDGE AND AGREE THAT THEY HAVE CAREFULLY READ
         AND UNDERSTAND THIS LEASE AND THAT THEY ACKNOWLEDGE
         THAT THIS LEASE CONSTITUTES A BINDING AND ENFORCEABLE
         CONTRACT BETWEEN LANDLORD, RESIDENT AND GUARANTOR.




                                                 10
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 11 of 24 PageID 216




 (Ex. A and B, Lease Agreements at 1 (emphasis in original).) The leases remain in force, govern

 the conduct at issue, and bar Plaintiffs’ suit.

         The leases specifically state that they “start[] on the Starting Date, and end[] at noon on the

 Ending Date,” and “the fact that you are no longer a student does not shorten the term or reduce

 or limit your liability.” (Id. at 4, § 2 (emphasis added).) The status of in-person classes at Florida

 academic institutions—or whether the Tenant Plaintiffs are students in the first place—is not

 relevant. That the Tenant Plaintiffs have elected to move out of their apartments has no bearing

 on their continuing obligations under their respective leases, which state that: “If you move out

 before the Ending Date, your Rent for the remainder of the Lease Term is still payable by you to

 us…..” (Id.)

         Additionally, the lease agreements explicitly hold that the Tenant Plaintiffs have no right

 to withhold or offset any part of their rent “for any purpose, even an Act of God.” (Ex. A and B,

 Lease Agreements, page 10-11, at ¶ 3)) See also BRE Mariner Marco Town Ctr., LLC v. Zoom

 Tan, Inc., No. 2:15-CV-284, 2016 WL 1704197, at *5 (M.D. Fla. Apr. 28, 2016) (“By the terms

 of the Lease Agreement, the ‘events beyond tenant’s control’ do not excuse defendant’s failure to

 pay rent.”). In interpreting contracts like these leases, courts must “give effect to the plain

 language of contracts when that language is clear and unambiguous.” Equity Lifestyle Props., Inc.

 v. Florida Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009). The rent and

 guaranty obligations constitute clear and unambiguous terms of a contract between Plaintiffs and

 ACC. The parties are “bound by, and a court is powerless to rewrite, the clear and unambiguous

 terms of a voluntary contract.” Brooks v. Green, 993 So. 2d 58, 61 (Fla. 1st DCA 2008) (quoting

 Med. Ctr. Health Plan v. Brick, 572 So. 2d 548, 551 (Fla. 1st DCA 1990)).

         Further, it is important to note that this is Plaintiffs’ third attempt to assert claims for relief.




                                                     11
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 12 of 24 PageID 217




 Plaintiffs’ first complaint was dismissed sua sponte by the Court. Plaintiffs filed an amended

 complaint and Defendant filed a motion to dismiss. In response, Plaintiffs dismissed their action

 without prejudice and refiled this third attempt. Plaintiff should not be given leave to amend for a

 fourth time.

        C.      Plaintiffs’ Rescission Claim Should Be Dismissed as Plaintiffs’ Complaint
                Fails to Plead, and Cannot Plead, the Requisite Elements.

        The Complaint alleges a claim for rescission of the lease agreements between the parties

 on the grounds that there “has been a “equitable breach” in this case that warrants rescission

 because issues of “impossibility of performance” and “frustration of purpose” have arisen.”

 (Amended Complaint at ¶ 56) Under Florida contract law, the defense of “impossibility” may be

 asserted in situations “where purposes for which the contract was made, have, on one side become

 impossible to perform.” Bland v. Freightliner, LLC, 206 F.Supp.2d 1202, 1208 (M.D.Fla.2002)

 (citing Crown Ice Machine Leasing Co. v. Sam Senter Farms, Inc., 174 So.2d 614, 617 (Fla.1965)).

 No impossibility of performance occurred such that warrants rescission.           As noted in the

 Complaint, Defendant remained open throughout the terms of Plaintiffs’ leases and it was

 Plaintiffs’ decision to move out of their ACC apartments in the middle of the spring semester.

        Plaintiffs’ claim that there has been an “equitable breach” in this case that warrants

 rescissions because of issues of “impossibility of performance” and “frustration of purpose” have

 arisen is without merit. Under Florida law, frustration of purpose requires that the party asserting

 the doctrine “finds that the purpose for which it bargained, and which purposes were known to the

 other party, have been frustrated because of the failure of consideration or impossibility of

 performance by the other party.” Hillsborough County v. Star Ins. Co., 847 F.3d 1296, 1305 (11th

 Cir. 2017).    None of those elements are present here.        The purpose of the lease—living

 accommodations in an apartment—has not been frustrated. Performance remains possible by both



                                                 12
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 13 of 24 PageID 218




 parties, as evidenced by the hundreds of other residents continuing to live in these apartment

 complexes and operate under the terms of their leases.

        Plaintiffs’ Amended Complaint alleges that “Defendant was obligated to provide the

 student Plaintiffs and other student Class members with access to common areas, an exercise

 center, dorm activities, and other services.” (Amended Complaint at ¶ 57). This statement is

 completely without merit. ACC’s lease specifically provides in Exhibit A, Apartment Community

 Rules and Regulations:

        The following Rules and Regulations are a binding part of your Lease.

        …

        15. Residents agree that any and all facilities provided by Owner in the Community
        are provided as a gratuity and their use is not part of the rent paid by Residents.
        Owner reserves the right to change or limit the hours of any such facilities, or to
        eliminate them completely without prior written notice to Residents. Such action
        shall not constitute any claim for diminished rental value by Residents or a claim
        for default under the terms and conditions of the Lease by Owner.


 Thus, the closure of any facilities other than Plaintiffs’ rental unit, which remained accessible,

 cannot, as a matter of clear contract language, constitute any basis for rescission or breach

 (equitable or otherwise).

        Count I of Plaintiffs’ Amended Complaint should be dismissed for failure to plead the

 requisite elements of a claim for rescission.

            D. Plaintiffs’ Claim for Breach of Contract Should be Dismissed Because
               Plaintiffs Fails to Allege a Material Breach of any provision of the Lease.

        Count II should be dismissed because Plaintiffs fail to allege that a material term of the

 contract has been breached. Florida law requires that a claim for breach-of-contract must plead

 three elements: 1) a valid contract, 2) a material breach, and 3) damages. See Beck v. Lazard Freres

 & Co., LLC, 175 F.3d 913, 914 (11th Cir. 1999) (citation omitted); J.J. Gumberg Co. v. Janis



                                                 13
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 14 of 24 PageID 219




 Serv., Inc., 847 So. 2d 1048, 1049 (Fla. 4th DCA 2003) (citation omitted); and see also Glover v.

 Liberty Mut. Ins. Co., 418 F. Supp. 3d 1161, 1171 (S.D. Fla. 2019).

        When focusing on the breach of the contract, the failure to perform the contractual

 obligation must be central to the contract or, in other words, material. See JF & LN, LLC v. Royal

 Oldsmobile-GMC Trucks Co., 292 So. 3d 500, 509 (Fla. Dist. Ct. App. 2020). To determine

 whether the conduct rose to the level of a “material breach,” one must consider the language of the

 contract and measure the breaching party's shortfall or failure in performance. Id.

        Plaintiffs’ Amended Complaint alleges Defendant “breached the contract because they are

 unable to safely provide…services and amenities.” (Amended Complaint at ¶ 69). However,

 Count II fails to allege any breach of any material terms of the lease. As set forth in Plaintiff’s

 Amended Complaint, ACC’s lease states that tenants shall have “shared use of the Common

 Areas” and use of “those areas to which all residents have general access.”

        Plaintiffs’ Amended Complaint does not allege that Defendants denied Plaintiffs use or

 access to their residences. In fact, Plaintiffs admit that their apartment complexes with ACC

 remained open. (Amended Complaint at ¶ 33.) COVID-19 did not and has not affected tenants’

 access to and use of their personal residences, including the common areas within the apartments,

 leased with ACC.

        As set forth above, ACC’s lease specifically provides that the Owner reserves the right to

 change or limit the hours of any such facilities, or to eliminate them completely without prior

 written notice to Residents, and that such action shall not constitute a claim for default under the

 terms and conditions of the Lease by Owner. Therefore, the closure of any areas to which all

 residents have general access cannot, as a matter of clear contract language, constitute any basis

 for breach of contract. ACC did not deny Plaintiffs’ use of their personal residences and Plaintiffs




                                                 14
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 15 of 24 PageID 220




 have not identified any breach of the terms of the Plaintiffs’ leases. Plaintiffs have certainly not

 alleged any material breach. As such, Plaintiffs claim for breach of contract should be dismissed.

        E.      Plaintiffs’ Claim for Breach of the Implied Covenant of Good Faith and Fair
                Dealing Should Be Dismissed Because the Express Terms of the Contract
                Govern and Plaintiffs Fail to Allege That an Express Term of the Contract
                Has Been Breached.

        There are two restrictions on causes of action for breach of the implied covenant of good

 faith and fair dealing—both of which are present here and fatal to Plaintiffs’ claim. First, the

 implied covenant cannot be invoked to override express terms of an agreement between the parties.

 Shibata v. Lim, 133 F. Supp. 2d 1311, 1318 (M.D. Fla. 2000); Insurance Concepts & Design, Inc.

 v. Healthplan Servs., Inc., 785 So. 2d 1232, 1234 (Fla. 4th DCA 2001). Second, a claim for breach

 of the implied covenant of good faith and fair dealing cannot be maintained under Florida law

 absent an allegation that an express term of the contract has been breached. Centurion Air Cargo,

 Inc. v. United Parcel Service Co., 420 F.3d 1146, 1151-52 (11th Cir. 2005); Shibata, 133 F. Supp.

 2d at 1318.

        Plaintiffs owed rent under the express terms of their lease and guaranty agreements—they

 cannot use the doctrine in an attempt to override those terms. Moreover, Plaintiffs fail to point to

 an express term of the contract that has been breached. Plaintiffs vaguely allege that ACC is in

 breach “of its most fundamental express obligation…to provide value for money received.”

 (Amended Complaint at ¶ 71 (emphasis added).) They do not cite to or identify a specific provision

 in support of this conclusory contention (see id. at ¶¶ 70-73). Degutis v. Financial Freedom, LLC,

 978 F. Supp. 2d 1243, 1263 (M.D. Fla. 2013) (holding that because plaintiff “fails to identify a

 breached contract term, the good faith and fair dealing claim, which requires a breach, is

 untenable”) (quoting Gibson v. Chase Home Fin., LLC, No. 8:11-cv-1302-T-23TBM, 2011 WL

 6319401, at *5 (M.D. Fla. Dec. 16, 2011)). As a result, Plaintiffs have failed to state a claim for



                                                 15
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 16 of 24 PageID 221




 relief under Florida law. See Shibata, 133 F. Supp. 2d at 1318 (“The covenant must relate to the

 performance of an express term of the contract, and it is not an abstract and independent term of a

 contract which may be asserted as a source of breach when all other terms have been performed

 pursuant to the contract requirements.”); see also Focus Mgmt. Grp. USA, Inc. v. King, 171 F.

 Supp. 3d 1291, 1300 (M.D. Fla. 2016) (“[A] breach of the implied covenant of good faith and fair

 dealing is not an independent cause of action, but attaches to the performance of a specific

 contractual obligation.”).

        Plaintiffs’ claim also fails because to allege a breach of the implied covenant, a party must

 demonstrate a failure or refusal to discharge contractual responsibilities, prompted not by an honest

 mistake, bad judgment or negligence; but, rather by a conscious and deliberate act, which unfairly

 frustrates the agreed common purpose and disappoints the reasonable expectations of the other

 party thereby depriving that party of the benefits of the agreement. Shibata, 133 F. Supp. 2d at

 1319. ACC did nothing to frustrate the agreed purpose or deprive Plaintiffs of the benefits of the

 agreement. Plaintiffs’ allegations make that clear. Their claim for breach of the implied covenant

 of good faith and fair dealing should be dismissed.

        F.      Plaintiffs’ Claims for Unjust Enrichment and Money Had and Received
                Should Be Dismissed Because a Valid and Enforceable Contract Exists, and
                Plaintiffs’ Complaint Fails to Plead, and Cannot Plead, the Requisite Elements
                for Either Claim.

        Plaintiffs’ claims for unjust enrichment (Count IV) and money had and received (Count

 VI) are barred by the existence of the written lease and guaranty agreements. Plaintiffs admit that

 those express contracts govern here. (See Amended Complaint at ¶¶ 18 and 18 (discussing

 execution of lease and guaranty agreements), ¶ 42 (“The purpose of the parties’ contract…”), ¶ 44

 (“not able to provide the services contemplated by the lease ageements…”).

        “Upon a showing that an express contract exists, an unjust enrichment claim will fail.”



                                                  16
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 17 of 24 PageID 222




 E.g., Degutis, 978 F. Supp. 2d at 1265; see Alhassid v. Bank of America, N.A., 60 F. Supp. 3d 1302,

 1322 (S.D. Fla. 2014) (“[E]xpress contracts, the authenticity of which Plaintiffs do not contest, do

 in fact govern the subject of Plaintiffs’ dispute.”); see also Atlantis Estate Acquisitions, Inc. v.

 DePierro, 125 So. 3d 889, 893-94 (Fla. 4th DCA 2013) (finding that trial court “erred in using

 unjust enrichment to return [rent] money to tenants because unjust enrichment could not apply

 where an express contract existed which allowed the recovery”).

        Likewise, “the presence of an express contract precludes recovery on a quasi-contractual

 remedy such as money had and received.” 1021018 Alberta Ltd., 2011 WL 1103635, at *6; Berry

 v. Budget Rent A Car Sys., Inc., 497 F. Supp. 2d 1361, 1370 (S.D. Fla. 2007). “The thought behind

 that cause of action [for money had and received] is that, in the absence of evidence of some express

 specific agreement, the law will assume that one who receives and holds money that belongs to

 another has impliedly assumed the obligation of returning it and is, accordingly, in law indebted

 to the owner for it.” Berry, 497 F. Supp. 2d at 1370 (emphasis in original).

        Moreover, Plaintiffs do not and cannot plead the requisite elements for either claim. The

 elements of an unjust enrichment are a benefit conferred upon a defendant by the plaintiff, the

 defendant’s appreciation of the benefit, and the defendant’s acceptance and retention of the benefit

 under circumstances that make it inequitable for him to retain it without paying the value thereof.

 E.g., Wilson v. EverBank, N.A., 77 F. Supp. 3d 1202, 1220 (S.D. Fla. 2015). There is nothing

 “inequitable” about ACC’s retention of rent it is owed under the lease agreements and express

 terms contained in same. Plaintiffs’ claim relies on the incorrect contention that Plaintiffs and the

 putative class “cannot reasonably avail themselves” of room and board (Complaint at ¶ 77)—even

 though Plaintiffs admit that their apartments “remain open” (id. at ¶ 33).

        When a defendant has given adequate consideration to a plaintiff for the benefit




                                                  17
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 18 of 24 PageID 223




 conferred—as ACC has, in the form of living accommodations—a claim of unjust enrichment

 fails. Farm Auto Ins. Co. v. Physicians Group of Sarasota, LLC, 9 F. Supp. 3d 1303, 1312 (M.D.

 Fla. 2014). After all, the action of unjust enrichment “exists to prevent the wrongful retention of

 a benefit, or the retention of money or property of another, in violation of good conscience and

 fundamental principles of justice or equity.” See 1021018 Alberta Ltd. v. Netpaying, Inc., No.

 8:10-CV-568-T-27MAP, 2011 WL 1103635, at *5 (M.D. Fla. Mar. 24, 2011). Plaintiffs cannot

 meet this standard.

          For the same reasons, Plaintiffs do not and cannot plead the requisite elements for money

 had and received. Garcia v. Kashi Co., 43 F. Supp. 3d 1359, 1361 (S.D. Fla. 2014) (explaining

 that a “claim for money had and received is treated the same (and requires the same showing) as a

 claim for unjust enrichment”). “Florida law recognizes the general rule that an action for money

 had and received…can be maintained where money is paid under a mistake of fact or where money

 has been obtained through fraud, imposition, extortion or undue advantage.” 1021018 Alberta

 Ltd., 2011 WL 1103635, at *6 (“This quasi-contractual action is maintained based on the fiction

 of an implied promise to repay.”). None of those circumstances are present here—Plaintiffs did

 not commit a mistake of fact and ACC did nothing rising to the level of fraud, imposition, extortion

 or undue advantage. All ACC did was accept and retain rent payments due under the terms of the

 lease agreement. Plaintiffs’ money had and received claim requires that “the pleader has alleged

 facts which show that an injustice would occur if money were not refunded.” Garcia, 43 F. Supp.

 3d at 1391. Plaintiffs fail to make such showing—and cannot make such a showing—because no

 injustice has occurred. 18


 18
   Indeed, ACC lost significant money as a result of the COVID-19 pandemic like many other essential (and non-
 essential) businesses. Yet, it still made the decision to offer financial hardship rent abatement programs, that it had
 no obligation to offer and that Plaintiffs now call “unfair debt collection practices.” There is no injustice to
 Plaintiffs here.


                                                           18
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 19 of 24 PageID 224




        G.      Plaintiffs’ Conversion Claim Should Be Dismissed Because the Complaint
                Fails to Plead, and Cannot Plead, the Requisite Elements.

        Under Florida law, conversion is the unauthorized assumption and exercise of the right of

 ownership over property belonging to another. In re Challa, 186 B.R. 750, 759 (Bankr. M.D. Fla.

 1995); see also Edwards v. Landsman, 51 So. 3d 1208, 1213 (Fla. 4th DCA 2011) (“[T]o state a

 claim for conversion, one must allege facts sufficient to show ownership of the subject property

 and facts that the other party wrongfully asserted dominion over that property.”). In order to

 establish a claim for conversion of money, a plaintiff must demonstrate, by a preponderance of the

 evidence: (1) specific and identifiable money; (2) possession or an immediate right to possess that

 money; (3) an unauthorized act which deprives plaintiff of that money; and (4) a demand for return

 of the money and a refusal to do so. 1021018 Alberta Ltd., 2011 WL 1103635, at *4.

        Under the facts alleged in Plaintiffs’ Amended Complaint, Plaintiffs do not and cannot

 meet the second and third elements necessary for their conversion claim to proceed. They no

 longer have a right to possess the money at issue and do not allege that ACC took possession of

 their property without permission. See Rana Fin., LLC v. City Nat’l Bank of New Jersey, 347 F.

 Supp. 3d 1147, 1154 (S.D. Fla. 2018) (allegations did not meet legal definition of conversion

 because there was no “unauthorized act,” as plaintiff never alleged that defendants took possession

 of property without permission). The pleadings on their face demonstrate that ACC did not commit

 an “unauthorized act” to deprive Plaintiffs of any money. (Amended Complaint at ¶¶ 79-83.) See

 Rana, 347 F. Supp. 3d at 1153 (“The essence of the tort is not the acquisition of the property;

 rather, it is the wrongful deprivation.”). Plaintiffs paid rent owed under the lease—of their own

 accord and volition—just as they had in all preceding months. (Amended Complaint at ¶¶ 23, 20-

 21.) ACC’s mere acceptance and retention of rent was and has always been authorized under the

 terms of the lease agreements at issue. Therefore, Plaintiffs’ conversion claim fails and should be



                                                 19
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 20 of 24 PageID 225




 dismissed.

              H. Plaintiffs’ FCCPA Claim Should Be Dismissed Because There Is No Violation
                 as a Matter of Law and Plaintiffs’ Complaint Fails to Plead, and Cannot Plead,
                 the Requisite Elements.

        “The language of the FCCPA confirms the statute’s intent is to eradicate abusive conduct.”

 Trent v. Mortg. Electronic Registration Sys., Inc., 618 F. Supp. 2d 1356, 1363 (M.D. Fla. 2007).

 The Complaint, on its face, makes it clear that no such abusive conduct occurred here. Plaintiffs’

 “debts” were and are legitimate. ACC merely sent a “friendly reminder” that the rent was due.

 (See Complaint at Ex. B.) Moreover, this “friendly reminder” advised tenants and guarantors of

 ACC’s “pledge is that every American Campus Communities resident will continue to have a

 home during this crisis regardless of their ability to pay rent on a timely basis.” (Id.) Then it

 referred tenants and guarantors to financial hardship resources and options that were both offered

 by the government and directly by ACC. (Id.) Nothing about ACC’s conduct meets the standards

 of unlawful or abusive in violation of the FCCPA. Specifically, Plaintiffs fail to state a plausible

 claim for relief under Florida Statute § 559.72(9). To show a violation of Section 559.72(9), “it

 must be shown that a legal right that did not exist was asserted and that the person had actual

 knowledge that the right did not exist.” Read v. MFP, Inc., 85 So. 3d 1151, 1155 (Fla. 2d DCA

 2012) (emphasis in original) (quoting Pollock v. Bay Area Credit Serv., LLC, No. 08-61101-CIV,

 2009 WL 2475167, at *9 (S.D. Fla. Aug. 13, 2009)).

        Plaintiffs’ rent obligations do not constitute illegitimate debts, nor has ACC asserted legal

 rights that did not exist. See Bentley v. Bank of America, N.A., 773 F. Supp. 2d 1367, 1373 (S.D.

 Fla. 2011) (“If Plaintiff attempts to amend this claim he must delineate the conduct at issue as to

 each Defendant, allege facts showing knowledge or intent as to each Defendant, and identify facts

 showing how the debt at issue was illegitimate or what legal right was asserted and how that legal




                                                 20
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 21 of 24 PageID 226




 right somehow did not exist as to each Defendant.”). ACC had a right to collect the rent under the

 terms of the leases, as evidenced by the undisputed fact that the Putative Class paid room, board,

 and fees, and now simply wants it refunded (see Amended Complaint at ¶ 45). Plaintiffs’ claim

 fails on the face of the pleadings. If ACC had a right to collect the rent under the terms of the

 leases, the debt is legitimate, and therefore, refusing to refund the rents is not a violation of the

 FCCPA.

         The debts at issue are legitimate, but even if they were not, Plaintiffs still fail to plead the

 intent requirements necessary for their FCCPA claim to survive dismissal. Section 559.72 is not

 a strict liability statute. Kelly v. Davis, No. 3:10-cv-392, 2014 WL 12515345, at *10 (N.D. Fla.

 July 17, 2014). The FCCPA requires an allegation of knowledge or intent by the debt collector in

 order to state a cause of action. Deutsche Bank Nat’l Trust Co. v. Foxx, 971 F. Supp. 2d 1106,

 1114-15 (M.D. Fla. 2013). To meet the requirements of Section 559.72, a plaintiff must do more

 than merely show that the defendant’s claim is not legitimate; a plaintiff must also show that the

 defendant knows the claim is not legitimate, a separate issue. Kelly, 2014 WL 12515345, at *10

 (emphasis in original). Plaintiffs are thus required to demonstrate that ACC acted with “actual

 knowledge of the impropriety or overreach of a claim.” Finster v. U.S. Bank Nat’l Ass’n, 245 F.

 Supp. 3d 1304, 1318 (M.D. Fla. 2017). Constructive knowledge is not sufficient and a plaintiff

 may not recover if the creditor merely should have known that the debt was not legitimate. Id. at

 1318.

         Plaintiffs fail to adequately allege that ACC acted with such knowledge or intent. (See

 Amended Complaint at ¶¶ 88-93.) Plaintiffs merely quote the language in the statute; they do not

 make specific allegations as to ACC’s knowledge (Amended Complaint at ¶ 91.). Smith v. Univ.

 Community Hosp., Inc., No. 8:18-CV-270, 2019 WL 118045, at *7 (M.D. Fla. Jan. 7, 2019) (“To




                                                   21
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 22 of 24 PageID 227




 properly plead FCCPA claims, the plaintiff must allege knowledge or intent by the alleged debt

 collector.”). These kind of conclusory allegations (see Amended Complaint at ¶¶ 91-92) “that

 simply track the statutory language from the FCCPA are insufficient.” Smith, 2019 WL 118045,

 at *7-8 (“Conclusory allegations that track statutory language are insufficient to state a claim under

 Section 559.72(9). [Plaintiff’s] complaint simply claims [defendant] violated Section 559.72(9)

 and tracks that statute’s language. So, his complaint fails to state a claim for relief under Section

 559.72(9).”). As a result, even if the legitimacy of the debts was deemed a fact question that could

 survive dismissal, Plaintiffs’ claim still fails because it lacks any pleading as to knowledge or intent

 necessary to support a Section 559.72(9) cause of action.

         Plaintiffs also fail to state a plausible claim for relief under Section 559.72(7). Plaintiffs

 have not pled this cause of action with any particularity so as to put ACC on any kind of notice as

 to how its conduct could have risen to abuse or harassment. (See Amended Complaint at ¶ 92.)

 Plaintiffs just vaguely contend that ACC’s communications “regarding its refusal to refund the

 unearned portion of the debt” somehow violated the FCCPA. (Id.). But a complaint alleging a

 violation under Section 559.72(7) must include enough facts to “satisfy the purpose and frequency

 elements of a statutory claim under the FCCPA.” Smith, 2019 WL 118045, at *8 (quoting Locke

 v. Wells Fargo Home Mortg., No. 10-60286-CIV, 2010 WL 4941456, at *2–3 (S.D. Fla. Nov. 30,

 2010)). Plaintiffs’ claim fails to do so—it includes no mention of frequency. (Complaint at ¶¶ 88-

 93.) Plaintiffs do not plead that phone calls were placed, that repetitive requests were made, or

 that abusive or harassing language was ever used. (See id.) Instead, Plaintiffs merely state that

 ACC sent a single communication in an attempt to collect May’s room, board and fees. (Id. at ¶

 22.) There is nothing abusive or harassing about that communication. (See Exhibit B (also referred

 to as Exhibit 2) to Plaintiffs’ Amended Complaint.) Tenants and guarantors were simply notified




                                                   22
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 23 of 24 PageID 228




 about a balance due and, in the same communication, offered the opportunity to apply for financial

 assistance. 19 Accordingly, Plaintiffs’ barebones Section 559.72(7) allegations cannot survive

 dismissal.

 III.    CONCLUSION

         For the foregoing reasons, the Court should grant ACC’s motion and dismiss Plaintiffs’

 Amended Complaint in its entirety with prejudice, and grant ACC such other and further relief as

 the Court deems just and proper.

                                                             Respectfully submitted

                                                             SAALFIELD SHAD, P.A.

                                                                s/ Jenifer S. Worley
                                                             JENIFER S. WORLEY, ESQUIRE
                                                             Florida Bar Number: 160377
                                                             KATHRYN A. ADAMS, ESQUIRE
                                                             Florida Bar Number: 64441
                                                             jworley@saalfieldlaw.com
                                                             kadams@saalfieldlaw.com
                                                             mpeters@saalfieldlaw.com
                                                             ccobb@saalfieldlaw.com
                                                             245 Riverside Avenue, #400
                                                             Jacksonville, Florida 32202
                                                             904/355-4401 (phone)
                                                             904/355-3503 (facsimile)
                                                             Attorneys for Defendant




 19
   Any resident who applied for the COVID-19 resident hardship program for the months of April and/or May received
 an abatement (rent was waived). For residents who have applied for the COVID-19 resident hardship program for the
 months of June, July and August rent installments, ACC continues to abate many of the applicant requests. If
 abatement has not been granted, ACC has offered a payment plan to the residents.


                                                        23
Case 3:20-cv-00846-MMH-JRK Document 25 Filed 10/06/20 Page 24 of 24 PageID 229




                                  CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 6th day of October, 2020 the foregoing document has

 been electronically filed with the Clerk of the Court using the CM/ECF System, which caused

 copies to be served via email upon all parties of record:


 William “Billy” Peerce Howard, Esquire
 Amanda J. Allen, Esquire
 Heather H. Jones, Esquire
 The Consumer Protection Firm
 4030 Henderson Boulevard
 Tampa, FL 33629
 Billy@TheConsumerProtectionFirm.com
 Amanda@TheConsumerProtectionFirm.com
 Heather@TheConsumerProtectionFirm.com


                                                       SAALFIELD SHAD, P.A.

                                                          s/ Jenifer S. Worley
                                                       JENIFER S. WORLEY, ESQUIRE
                                                       Florida Bar Number: 160377
                                                       KATHRYN A. ADAMS, ESQUIRE
                                                       Florida Bar Number: 64441
                                                       jworley@saalfieldlaw.com
                                                       kadams@saalfieldlaw.com
                                                       mpeters@saalfieldlaw.com
                                                       ccobb@saalfieldlaw.com
                                                       245 Riverside Avenue, #400
                                                       Jacksonville, Florida 32202
                                                       904/355-4401 (phone)
                                                       904/355-3503 (facsimile)
                                                       Attorneys for Defendant




                                                 24
